          1:18-cv-01073-JBM-JEH # 24          Page 1 of 2                                          E-FILED
                                                                   Friday, 28 December, 2018 09:05:18 AM
                                                                              Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT FOR THE
                            CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

RLI INSURANCE COMPANY,                        )
                                              )
Plaintiff,                                    )
                                              )
vs.                                           )       No. 1:18-cv-01073
                                              )
OCEANWIDE, INC.                               )
                                              )
Defendant.                                    )

               STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between the parties, RLI

Insurance Company by its attorney David G. Lubben of Davis & Campbell L.L.C. and

Defendant Oceanwide Canada, Inc., sued herein as Oceanwide, Inc., by its attorneys Michael J.

Philippi and Keith Edeus of Nixon Peabody LLP, that this action be dismissed with prejudice

and without costs to either party, all costs having been paid and all matters in controversy for

which said action was brought having been fully resolved, settled and compromised including

the issues of responsibility for payment of attorney’s fees.

Dated: December 28, 2018


RLI INSURANCE COMPANY                         OCEANWIDE CANADA, INC.


Plaintiff                                     Defendant


By: __s/David G. Lubben_________              By:_s/Michael J. Philippi__
       One of its attorneys                         One of its attorneys

David G. Lubben                                       Michael J. Philippi
Davis & Campbell L.L.C.                               Keith E. Edeus, Jr.
                                                      Nixon Peabody LLP
00220636.DOC


                                                  1
          1:18-cv-01073-JBM-JEH # 24        Page 2 of 2



                                CERTIFICATE OF SERVICE

         I hereby certify that I served a copy of the foregoing Stipulation for Dismissal With

Prejudice upon the following attorneys of record:

                              Michael J. Philippi
                              Keith E. Edeus, Jr.
                              Nixon Peabody LLP
                              70 W. Madison Street, Suite 3500
                              Chicago, Illinois 60602

by Email on December 28, 2018.


                                            s/David G. Lubben




00220636.DOC


                                               2
